Citation Nr: 1541846	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-07 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating for coronary artery disease (CAD), status post coronary artery bypass surgery, in excess of 30 percent from March 25, 2008 to April 8, 2008, and in excess of 10 percent from August 1, 2008, forward.

2. Entitlement to an initial compensable disability rating for a scar, residual of coronary artery bypass surgery.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	George J. Singley, Esq.



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The July 2011 rating decision granted service connection for CAD and the surgical scar that resulted from the Veteran's coronary artery bypass surgery.  With respect to CAD, a 30 percent rating was assigned from March 25, 2008 to April 8, 2008; a 100 percent schedular rating was assigned from April 9, 2008, to July 31, 2008; and a 10 percent rating was assigned from August 1, 2008, forward.  The RO also awarded service connection for a scar, residual of coronary artery bypass surgery, and assigned an initial noncompensable disability rating.

In July 2010, the Veteran requested a Board hearing by video-conference.  See March 2014 Substantive Appeal (VA Form 9).  He was scheduled for a video-conference hearing at 8:30 on the morning of June 26, 2015.  April 2015 Correspondence.  On June 24, 2015, he submitted a written statement withdrawing his request for a Board hearing.  June 2015 Statement.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2015).

In January 2015, the Veteran claimed entitlement to TDIU due to his service-connected disabilities, to include CAD, PTSD, and diabetes.  See January 2015 Statement in Support of Claim.  The Board has appellate jurisdiction over the issue of entitlement to TDIU by virtue of the Veteran's claim for an increased disability rating for service-connected CAD.  See Rice, 22 Vet. App. at 453; see also 38 C.F.R. § 19.9 (2015).  

An additional matter requires clarification.  In September 2013, the RO denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated October 21, 2013.  He submitted a claim for an increased rating for his PTSD on December 31, 2013.  In a September 2014 rating decision, the RO awarded an increased rating of 70 percent for the Veteran's PTSD, effective from December 31, 2013.  The Veteran was notified of this decision and of his appellate rights by letter dated September 24, 2014.  

Thereafter, the RO denied entitlement to a rating in excess of 70 percent for PTSD in a December 2014 rating decision.  However, the Veteran was not notified of this decision and of his appellate rights until a letter dated June 4, 2015.  In the interim, a written statement from the Veteran dated June 25, 2014 was received at the RO in March 2015.  This statement indicated that he disagreed with the February 2014 statement of the case (SOC), which adjudicated the issues of an increased disability rating for CAD and for a residual surgical scar (issues already on appeal).  The Veteran also stated that he disagreed with the 50 percent rating assigned for his PTSD and that his PTSD should be rated as 70 percent disabling.  See March 2015 Statement ("He should be rated at 70% for his PTSD.").  As noted above, a September 2014 rating decision granted a 70 percent disability rating for service-connected PTSD effective December 31, 2013.  Further, in a statement dated June 24, 2015, the Veteran's representative indicated that the Veteran was satisfied with the rating he had been assigned, but did not specify the service-connected disability.  It appears that this letter may have been sent in response to the June 4, 2015 letter from the RO notifying the Veteran that the 70 percent rating for his PTSD had been confirmed.  ACCORDINGLY, THIS MATTER IS REFERRED TO THE RO FOR CLARIFCATION AND/OR APPROPRIATE ACTION.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is required with respect to the Veteran's claims.  

The VA examination reports obtained in connection with the Veteran's claim for an increased disability rating for service-connected CAD are not adequate to allow the Board to make a fully informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran's most recent stress test was performed in March 2008 and his left ventricle ejection fraction was most recently measured in April 2008.  See March and April 2008 Private Medical Records.  The VA examinations conducted in May 2011 and December 2013 estimated the Veteran's metabolic equivalents (METs) based on his stated symptoms and physical examination.  See May 2011 VA Examination Report (noting an ejection fraction of 68% based on the April 2008 tests and estimating that the Veteran's METs level was 8); December 2013 VA Examination Report (confirming that the Veteran has not had a stress test since his coronary artery bypass surgery in April 2008 and estimating the Veteran's cardiac work load to be between 8 and 10 METs based on his denial of symptoms); see also March 2014 Substantive Appeal (VA Form 9) (stating that the December 2013 VA examination was inadequate and requesting a stress test "to determine the status of my heart"); March 2015 Statement (stating that "a stress test needs to be completed to prove" that the Veteran's CAD warrants a 60 percent disability rating).  Thus, the Veteran's claim of entitlement to an increased disability rating for service-connected CAD is REMANDED for a new VA examination that includes appropriate testing, as outlined below.

Further, review of the December 2013 VA examination report indicated that the Veteran continued to be followed by his private cardiologist for his heart disease.  On remand, his complete private treatment records, as well as his VA treatment records, must be obtained.  It is possible that these records could also contain pertinent information concerning the Veteran's scar, particularly with respect to follow-up treatment records after his heart surgery.

Because the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims currently on appeal, it is also REMANDED for further development.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The case is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter addressing his claim for entitlement to TDIU.

2. Make arrangements to obtain the Veteran's complete treatment records from Kenneth Panitch, M.D.; Terry Friedman, M.D.; and the University of Pennsylvania Health System, to include the Penn Presbyterian Medical Center, dated from March 2008 forward.

3. Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2008 forward.

4. Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his CAD.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

The examination should include appropriate testing to determine the current workload, expressed in metabolic equivalents (METs), that results in dyspnea, fatigue, angina, dizziness, or syncope.  If such testing cannot be undertaken due to medical reasons, the medical examiner should provide an estimate of the level of activity that results in those symptoms.  

Whether there is cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, must be documented.  

Whether there is congestive heart failure and/or left ventricular dysfunction should be discussed, as well.

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his scar, residual of coronary artery bypass surgery.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by his service-connected disabilities (PTSD, CAD, diabetes mellitus, right ear hearing loss, erectile dysfunction, and scar, residual of coronary artery bypass surgery), to include in the aggregate, particularly with respect to his ability to obtain and maintain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

7.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


